                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

 PEDDLER’S PAVILION LLC,

        Plaintiff,

 v.                                                    Case No. 2:18-cv-01042-KG-SMV

 REPUBLIC UNDERWRITERS
 INSURANCE COMPANY,

        Defendant.


           ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

       Plaintiff and Defendant jointly move to dismiss this action in its entirety with prejudice,

each party bearing its own costs. After considering the Motion, this Court is of the opinion that the

Motion should be, in all things, GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff and

Defendant’s Joint Motion to Dismiss with Prejudice in its entirety is hereby GRANTED.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that all costs of Court and

attorneys’ fees shall be taxed to the party incurring same.




                                                      ____________________________________
                                                      UNITED STATES DISTRICT JUDGE




ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE                                           Page 1
APPROVED AS TO FORM:

By:       /s/ Lindsey P. Bruning
          Jose R. Blanton
          RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.
          Post Office Box 1888
          Albuquerque, NM 87103-1888
          Telephone: (505) 765-5900
          Facsimile: (505) 768-7395
          jblanton@rodey.com
          tzangara@rodey.com

          Lindsey P. Bruning (admitted pro hac vice)
          Texas Bar No. 24064967
          ZELLE LLP
          901 Main Street, Suite 4000
          Dallas, TX 75202-3975
          Telephone: (214) 742-3000
          Facsimile: (214) 760-8994
          lbruning@zelle.com

          ATTORNEYS FOR DEFENDANT REPUBLIC UNDERWRITERS INSURANCE
          COMPANY

- and –

By:       /s/ Derek L. Fadner
          Jonathan L.R. Baeza,
          MARTINEZ & MARTINEZ LAW FIRM, PLLC
          730 E. Yandell Drive
          El Paso, Texas 79902
          jonathan@martinezlawyers.com

          James M. McClenny
          J. Zachary Moseley
          Derek L. Fadner
          McCLENNY MOSELEY & ASSOCIATES, PLLC
          516 Heights Blvd
          Houston, Texas 77007
          Principal Office No. 713-334-6121
          Facsimile: 713-322-5953
          James@mma-pllc.com
          Zach@mma-pllc.com
          Derek@mma-pllc.com

          ATTORNEYS FOR PLAINTIFF



ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE          Page 2
